This was an action by the holder against the indorser of a- foreign bill of exchange, indorsed by the defendant' [William Wilson], in Alexandria (where the damages fixed by law áre ten per cent.), to the plaintiff [Lenox & Maitland), who resided in New. York, where the damages were fixed by law at twenty per cent. The jury gave their verdict for the New York damages.
A motion by the defendant for a new trial, on the ground of excessive damages, was overruled by THE COURT, on the plaintiffs’ releasing the difference, which was about 444 dollars.